Name: Council Regulation (EEC) No 3500/90 of 27 November 1990 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agri-foodstuffs;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31990R3500Council Regulation (EEC) No 3500/90 of 27 November 1990 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations Official Journal L 338 , 05/12/1990 P. 0003 - 0006 Finnish special edition: Chapter 3 Volume 35 P. 0179 Swedish special edition: Chapter 3 Volume 35 P. 0179 COUNCIL REGULATION (EEC) No 3500/90 of 27 November 1990 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 3499/90 (2), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation No 136/66/EEC provides for aid for the production of olive oil to be granted on the basis of the quantity of oil actually produced to olive growers whose average production is at least 500 kilograms per marketing year, and to other olive growers on the basis of the number and production potential of olive trees and of the yields of such trees, as determined according to a standard method, and provided that the olives produced have actually been processed; Whereas in order to improve supervision of the overall activities of oil mills and of the quantities eligible for the aid, the grant of aid should be subject in all cases to the condition that the olives be pressed in approved mills and that the applicant present a pressing certificate; Whereas in order to stabilize the level of support provided by the standard aid by avoiding the large fluctuations in yields from one marketing year to the next, provision should be made for the aid to be paid on the basis of the average yield over the previous four marketing years; Whereas with regard to olive growers whose production is at least 500 kg per marketing year, it seems fairer to pay the advance on the basis of the quantity produced by each olive grower; whereas provision should also be made for a system of more rapid payment of the advance to associate producers, by reason of the tasks of verifying their dossiers carried out by the organizations; Whereas in order to improve the management of the aid system, the verification tasks falling to the organizations and the checks to be carried out by the Member States for the purposes of paying the aid should be better defined; Whereas, taking into account the specific situation of Portugal, the Member State should be authorized to take, for a limited period, special measures for the approved mills and for cases of olive sales by producers; Whereas Regulation (EEC) No 2261/84 (3), as last amended by Regulation (EEC) No 1226/89 (4), should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2261/84 is hereby amended as follows: 1. In Article 2: (a) paragraph 4 shall be replaced by the following: '4. In the case of olive growers whose average production is at least 500 kilograms of oil per marketing year, the aid shall be granted in accordance with the first indent of Article 5 (2) of Regulation No 136/66/EEC in respect of the quantity of oil actually produced at an approved mill. In the case of other growers, the aid shall be granted in accordance with the second indent of Article 5 (2) of Regulation No 136/66/EEC and shall be equal to the amount obtained by applying the average olive yields and oil yields over the previous four marketing years, fixed according to a standard method in accordance with Article 18 of this Regulation, with regard to the number of olive trees in production and provided the olives are processed into oil at an approved mill.'; (b) in paragraph 5, first subparagraph the figure '400' shall be replaced by '500'. 2. In Article 3: (a) paragraph 3 shall be replaced by the following: '3. Olive growers who are members of a producer organization shall, by a date to be determined, submit to the organization an individual aid application providing evidence that the olives have been pressed at an approved mill.'; (b) paragraph 6 shall be replaced by the following: '6. Olive growers who are not members of a producer organization shall, by a date to be determined, submit to the competent authorities of the Member State concerned, an aid application containing evidence that the olives have been pressed at an approved mill.'. 3. Article 6 shall be replaced by the following: 'Article 6 1. Recognized producer organizations which are not members of an association referred to in Article 20c (2) of Regulation No 136/66/EEC shall: - lodge, in accordance with Article 3 (1), the crop declarations of all their members, - submit, once per month, in a standardized form suitable for computer processing as provided for in Article 16 the aid applications of their members. Aid shall be requested for the quantity produced by those members who have completed their oil production, provided that the checks specified in Article 8 (1) have been made and the resulting obligations discharged. All applications relating to the production of a single marketing year must, on pain of preclusion, be lodged before a date to be specified; - shall receive from the Member State concerned advances on the production aid, as mentioned in Article 12, and the balance of the aids, and shall forthwith divide them amongst the olive grower members. 2. In cases where a producer organization belongs to an association of such organizations, the crop declarations and aid applications of the olive grower members must be submitted by the association.' 4. Article 7 shall be repealed. 5. Article 8 shall be replaced by the following: 'Article 8 1. Before submitting the aid application each producer organization shall check: - the compliance of the file submitted by each of its members with the obligations referred to in Article 3, and in particular the existence of evidence that the olives have been pressed in an approved mill, - with regard to olive growers whose average production is at least 500 kilograms of olive oil per marketing year, that the particulars supplied by each grower as to the quantities of olives pressed and the quantities of oil obtained correspond to the quantities of olives and oil stated in the evidence of pressing. 2. The producer organization shall forward the files on their members to the competent authorities of the Member State concerned when the correspondence referred to in the second indent of paragraph 1 is not established.' 6. In Article 10, the first indent shall be replaced by the following: '- shall coordinate the activities of the organization of which they are composed and ensure that these activities accord with this Regulation, and in particular shall directly and in accordance with a percentage to be determined verify the manner in which the checks specified in Article 8 have been carried out,'. 7. Article 12 shall be replaced by the following: 'Article 12 1. Each olive grower whose average production is at least 500 kilograms of olive oil per marketing year may receive an advance on the amount of the aid requested. 2. For olive growers who are members of a producer organization, the advance: - shall be equal to the amount obtained by multiplying the unit amount of the aid fixed pursuant to Article 17 a (2) by 90 % of the quantity of oil stated in the aid application, - may not be granted unless the checks referred to in Article 8 (1) and the on-the-spot checks referred to in Article 14 (3a) second indent, without prejudice to other checks, if necessary, have been carried out. 3. For olive growers who are not members of a producer's organization and for associated olive growers who may not invoke paragraph 2, the advance: (a) shall be equal to the sum obtained by multiplying the unit aid fixed in accordance with Article 17 a (2) by the quantity indicated in the aid application; (b) may not be granted unless: - the olive yields and oil yields have been fixed for the current marketing year in accordance with Article 18, - the checks referred to in Article 8 (1) and the on-the-spot checks referred to in Article 14 (3a) have been carried out.'. 8. In Article 14: (a) paragraph 2 shall be replaced by the following: '2. Producer Member States shall verify the activities of each producer organization and association and, in particular, that the checking operations have been carried out by these bodies within the meaning of Article 8 (1) and Article 10, first indent.'; (b) the following paragraph shall be inserted: '3a. For the purposes of paying aid to olive growers whose average production is at least 500 kilograms of olive oil per marketing year, the producer Member States shall check: - the accuracy of the crop declarations on the basis of criteria to be determined, - the correspondence between the quantity of oil entered in the aid application and that stated in the stock records of approved mills, - the compatibility between the olive production declared by each olive grower as having been pressed in an approved mill and the particulars given in his crop declaration on the basis of criteria to be determined.'; (c) paragraph 4 shall be replaced by the following: '4. With regard to the olive oil referred to in part 1 of the Annex to Regulation No 136/66/EEC and produced by olive growers whose average production is less than 500 kilograms of olive oil per marketing year, the checks should verify: - the accuracy of the crop declarations on the basis of criteria to be determined, - the existence of evidence of the olives having been pressed in an approved mill.' 9. In Article 15, paragraph 3 shall be replaced by the following: '3. Where the checks specified in Articles 13 and 14 do not confirm the figures in the stock records of an approved mill, the Member State concerned shall, without prejudice to any sanctions which may be imposed on the mill, determine, for each producer whose average production is at least 500 kilograms of olive oil per marketing year and who has had its olive crop pressed in the mill in question, the quantity of oil for which aid shall be given.' 10. Article 17a shall be replaced by the following: 'Article 17a 1. The Commission shall determine the average olive yields and oil yields over the four previous marketing years, before 1 December in respect of the current marketing year. 2. The following shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, before 1 April in respect of the current marketing year: - estimated production, - the unit amount of the production aid that can be paid in advance. That amount must be such, under the production conditions of the marketing year in question, as to avoid any risk of unwarranted payment to olive growers. 3. Not more than six months after the end of the marketing year, the following shall be determined in respect of that year in accordance with the procedure referred to in paragraph 2: - the quantity actually produced in respect of which entitlement to aid has been recognized, - the unit amount of the production aid provided for under (b) in the fifth subparagraph of Article 5 (1) of Regulation No 136/66/EEC, payable to producers whose average production is at least 500 kilograms per marketing year, - the quantity to be carried over to the next marketing year, if the quantity produced referred to in the first indent is less than the maximum quantity laid down. 4. Member States shall, not later than 15 March, communicate to the Commission their olive oil production estimates for the current marketing year. The Commission may avail itself of other sources of information and, where necessary, have studies or surveys carried out relating to olive oil production.' 11. In Article 21, the date '1 January 1990' shall be replaced by that of '1 January 1995'. Article 2 1. In order to ensure a smooth transition from the arrangements currently in force to those established under this Regulation, the Commission may decide on any necessary measures for the 1990/91 marketing year in accordance with the procedure referred to in Article 38 of Regulation No 136/66/EEC. 2. By way of derogation from the provisions of this Regulation and for the 1990/91 and 1991/92 marketing years: - a provisional approval may be granted by Portugal for mills located on its territory, on condition that their stock records contain at least, for each person who has had olives pressed in such mills, a statement of the quantities of olives pressed and of oil obtained, - production aid may be granted to an olive grower, in Portugal, in accordance with the second subparagraph of Article 2 (4) of Regulation (EEC) No 2261/84 if, in cases of the total or partial sale of his olive production, that olive grower is unable to provide evidence of pressing in an approved mill, on condition that the sale invoice of the olives is submitted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990. For the Council The President V. SACCOMANDI (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) See page 1 of this Official Journal. (3) OJ No L 208, 3. 8. 1984, p. 3. (4) OJ No L 128, 11. 5. 1989, p. 17.